          Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 1 of 14 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------
CHAVA SCHECHTER
on behalf of herself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


SOUTHWEST CREDIT SYSTEMS, L.P.

                                    Defendant.

-----------------------------------------------------------

      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FCRA AND FDCPA
                                                       Introduction
1.       Plaintiff Chava Schechter seeks redress for the illegal practices of Southwest Credit

         Systems, L.P., ("Southwest Credit"), concerning the collection of debts, in violation of the

         Fair Credit Reporting Act, 15. U.S.C. § 1681, et seq., (FCRA) and the Fair Debt Collection

         Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                                              Parties

2.       Plaintiff is a citizen of the State of New York who resides within this District.

3.       Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

         the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt.

4.       Upon information and belief, Defendant’s principal place of business is located in

         Carrollton, Texas.

5.       Defendant is a “furnisher of information” within the meaning of the FCRA [15 U.S.C. §

         1681s-2 et seq.].




                                                        -1-
       Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 2 of 14 PageID #: 2




6.    Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

      consumers.

7.    Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

      1692(a)(6).

                                         Jurisdiction and Venue

8.    This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

      1331.

9.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

      that give rise to this action occurred, in substantial part, in this district.

                                 Allegations Particular to Chava Schechter

10.   Upon information and belief, on a date better known by Defendant, Defendant began to

      attempt to collect alleged consumer debts from the Plaintiff.

11.   Plaintiff is a consumer who is the victim of identity theft and has suffered particularized

      and concrete harm.

12.   When Plaintiff learned of a fraudulent Comcast account that was appearing on her credit

      reports from the consumer reporting agencies ("CRAs"), Plaintiff began contesting the

      fraud account.

13.   Plaintiff’s disputed the said account directly with Experian, Equifax and Trans Union on

      or about February 3, 2020 and March 15, 2020.

14.   Plaintiff advised the CRAs that its credit reporting as to this account was inaccurate as the

      Plaintiff’s ex-husband had obtained the Plaintiff’s personal information and opened the

      said account in her name.




                                                  -2-
       Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 3 of 14 PageID #: 3




15.   It is believed and therefore averred that the CRAs notified Southwest Credit of the

      Plaintiff’s disputes.

16.   Plaintiff also had notified Southwest Credit directly of the fraud.

17.   Nevertheless, Southwest Credit failed to investigate the information properly and failed

      to report the accounts to the CRAs as fraudulent. See Whitesides v. Equifax Credit Info.

      Servs., 125 F. Supp. 2d 807 (W.D. La. 2000). (allowing defamation, negligence, and

      FCRA claims to go forward against card issuer that continued to report negative

      information and failed to delete misinformation after being informed of identity theft)

18.   Southwest Credit further failed to investigate the information properly and continued to

      send bills to the perpetrator’s address with accrued finance and late charges on the

      fraudulent accounts.

19.   Defendant has willfully, maliciously, recklessly, wantonly, and/or negligently failed to

      follow its requirements as set forth under the FCRA and state law, which has resulted in

      the erroneous information on Plaintiff’s credit report.

20.   The United States Court of Appeals for the Fourth Circuit held, that the FCRA requires

      furnishers to conduct detailed examinations of the documents underlying customer

      transactions before responding to inquiries about a customer’s debt, instead of relying on

      computer databases that provide convenient, but potentially incomplete or inaccurate

      customer account information. See Johnson v, MBNA America Bank, No. 03123S

      (February 11, 2004).

21.   The FCRA was enacted "to ensure fair and accurate credit reporting, promote efficiency

      in the banking system, and protect consumer privacy." Safeco Ins. Co. of Am. v. Burr,

      551 U.S. 47, 52, 127 S. Ct. 2201, 167 L. Ed. 2d 1045 (2007). (To achieve this goal, it




                                               -3-
       Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 4 of 14 PageID #: 4




      "imposes some duties on the sources that provide credit information to CRAs, called

      'furnishers' in the statute."), Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1162

      (9th Cir. 2009). (These duties are triggered whenever a credit reporting agency notifies

      the furnisher that a consumer has disputed information that it provided to the agency. Id.;

      15 U.S.C. § 1681s-2(b) (1). Once this occurs, the furnisher must "conduct an investigation

      with respect to the disputed information," "review all relevant information provided by

      the consumer reporting agency" about the dispute and correct any inaccuracies. Id.), see

      also Nelson v. Chase Manhattan Mortg. Corp., 282 F.3d 1057, 1059 (9th Cir. 2002).

      (Describing furnisher's duties under the FCRA). If the furnisher fails to carry out any of

      these duties, the consumer who initiated the dispute may sue the furnisher. 15 U.S.C. §

      1681o; Nelson, 282 F.3d at 1059. See also Haynes v. Chase Bank U.S.A., N.A., Docket

      No. 7:18-cv-03307 (S.D.N.Y. Apr 16, 2018). ([The Judge] conclude[s], therefore, based

      on the foregoing allegations in the complaint that the complaint, if true -- and I need to

      accept it as true -- states a cause of action against Chase for breach of the discharge under

      Sections 727 and 524(a)(2) of the Bankruptcy Code for intentionally assisting in the

      collection of discharged debt by not correcting the debtors' credit reports to reflect that the

      debt has, in fact, been discharged.), Venugopal v. Citibank, National Association, Docket

      No. 5:12-cv-02452 (N.D. Cal. May 14, 2012). (Construed in the light most favorable to

      Plaintiff, this report supports Plaintiff's claim that Citibank continued to misreport

      Plaintiff's debt history even after Plaintiff initiated his dispute with Experian. Accordingly,

      he has stated a valid claim under the FCRA.)

22.   It is only after receiving the CRA’s notice of the consumer’s dispute that a furnisher can

      be liable to the consumer for its failure to participate in the investigation process as




                                                -4-
           Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 5 of 14 PageID #: 5




          required by the statute. A failure of the CRA to forward the dispute to the furnisher

          relieves the furnisher of its obligation to investigate.

23.       However, the furnisher that establishes this defense necessarily establishes the consumer’s

          alternative claim that the CRA breached its statutory duty to notify the furnisher.1

24.       These litigation alternatives illustrate that whether the CRA or the furnisher (or both) is

          ultimately responsible for the failure to properly investigate the consumer’s dispute is

          virtually impossible to know prior to formal discovery. Accordingly, the consumer is well

          advised to join claims against both the furnisher and the CRA when suing either for

          breaching its investigation duties. This proposition has been expressly endorsed by at least

          one federal court.

25.       Any furnisher who negligently fails to comply with any of its investigation duties is liable

          to the consumer for actual damages, the costs of litigation, and attorney fees. If the

          violation is willful, the furnisher is liable for actual damages or minimum statutory

          damages between $100 and $1000, for punitive damages, as well as for costs and attorney

          fees.

26.       As in all FCRA cases, a necessary element of establishing furnisher liability is proof of

          damages—actual, statutory, or punitive. Thus, the consumer must either establish a willful

          violation permitting an award of statutory and punitive damages or have suffered damages

          in connection with a negligent violation. The FCRA is not a strict liability statute, so




1
  Snyder v. Nationstar Mortg. L.L.C., 2015 WL 7075622 (N.D. Cal. Nov. 13, 2015) (allegation of an inaccurate tradeline that the
furnisher failed to correct or delete as part of the investigation process necessarily states a claim for a violation of that duty under
§ 1681s-2(b)(1)(E)); Abdelfattah v. Carrington Mortg. Serv. L.L.C., 2013 WL 495358 (N.D. Ca. Feb. 7, 2013) (complaint stated
a claim for relief because it alleged a objectively false debt balance that failed to account for foreclosure sale proceeds, and thus
showed that the furnisher “did not correct the report after notice and time to investigate)




                                                                  -5-
            Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 6 of 14 PageID #: 6




          merely showing that the furnisher did not comply with one of its duties will not establish

          liability.

27.       If Defendant had performed a reasonable investigation into the Plaintiff’s disputes, the

          said collection account appearing on Plaintiff’s credit report would have been removed.

28.       Inaccurate information was included in the Plaintiff’s credit report.

29.       Defendant willfully and/or negligently violated the FDCPA.

30.       The inaccuracy was due to the all Defendant’s failure to follow reasonable procedures to

          assure maximum possible accuracy.2

31.       On or about February 3, 2020, the Plaintiff pulled her credit report with Experian

          whereupon she discovered the said Comcast account being reported by the Defendant.

32.       Under the “payment status” column, the Defendant stated in part: “Seriously past due date

          / assigned to attorney[.]” (see attached exhibit)

33.       Defendant misrepresented the legal status of the alleged debts by furnishing the CRAs

          with a statement, that the account had been “assigned to attorney.”

34.       Such language is a misrepresentation that an attorney is involved in the collection of the

          Plaintiff’s accounts in violation of 15 U.S.C. § 1692e(3), and a false threat of legal action

          in violation of 15 U.S.C. § 1692e(5).


2
  Saindon v. Equifax Info. Serv., 608 F. Supp. 2d 1212, 1217 (N.D. Cal. 2009) ("In its motion and declarations, [Equifax] does
lay out a string of application procedures that include both automated and manual checks by the agency. But giving all reasonable
inferences to the plaintiff, the monitoring and reinvestigation procedures could be seen as quite limited. The procedures could be
seen by a jury as merely basic automated checks that catch missing data fields on submitted forms, which do not go to the heart
of whether a source of information is trustworthy. For example, when a consumer files a complaint contesting the accuracy of an
item on his or her credit report, the sole action taken by Equifax is to contact the source of the information to verify if it is accurate.
If the source says that it is, the inquiry ends . . . This does virtually nothing to determine the actual credibility of the source—
which is what plaintiff asserts is lacking—or so a jury could reasonably conclude. While defendant does have some procedures
that include a manual review of some disputes, a jury could reasonably find that almost none of the procedures include a review
of the integrity of the information source itself. "), Sharf v. TransUnion, L.L.C., 2015 WL 6387501 (E.D. Mich. Oct. 22, 2015)
(student loan servicer willfully violated FCRA by failing to conduct any investigation, deferring entirely to lender to determine
accuracy), Saenz v. Trans Union, L.L.C., 2007 WL 2401745, at *7 (D. Or. Aug. 15, 2007) (when CRA is on notice that information
is suspect, “it is not reasonable for the [CRA] simply to verify the creditor’s position without additional investigation”) White v.
Trans Union, 462 F. Supp. 2d 1079 (C.D. Cal. 2006) (rejecting argument that confirmation of the accuracy of information from
its original source is a reasonable inquiry as a matter of law)




                                                                    -6-
       Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 7 of 14 PageID #: 7




35.   The vagueness of the said language adds to the misrepresentation.

36.   Moreover, the said language is misleading in a material way as the reference may have

      been "assigned to an attorney" instills angst in the unsophisticated debtor.

37.   As this account was not assigned to an attorney, the mention of attorney representation

      was knowingly false.

38.   Section 1692e(3) forbids “The false representation or implication that any individual is an

      attorney or that any communication is from an attorney.”

39.   Section 1692e(5) forbids “The threat to take any action that cannot legally be taken or that

      is not intended to be taken.”

40.   Defendant violated 15 U.S.C. §§ 1692e(2)(A), 1692e(3), 1692e(5), 1692e(8), 1692e(10)

      and 1692f(1) of the FDCPA for the false representation of the character, amount, or legal

      status of the debts, and for collecting on a debt which was not expressly authorized by the

      agreement creating the debt or permitted by law.

41.   Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

      Defendant.

42.   Plaintiff suffered actual harm by being the target of the Defendant’s misleading debt

      collection communications.

43.   Defendant violated the Plaintiff’s right not to be the target of misleading debt collection

      communications.

44.   Defendant violated the Plaintiff’s right to a truthful and fair debt collection process.

45.   Defendant used materially false, deceptive, misleading representations and means in its

      attempted collection of Plaintiff’s alleged debt.




                                               -7-
          Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 8 of 14 PageID #: 8




46.      Defendant’s communications were designed to cause the debtor to suffer a harmful

         disadvantage in charting a course of action in response to Defendant’s collection efforts.

47.      The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

         their rights, the act enables them to understand, make informed decisions about, and

         participate fully and meaningfully in the debt collection process. The purpose of the

         FDCPA is to provide information that helps consumers to choose intelligently. The

         Defendant’s false representations misled the Plaintiff in a manner that deprived her of her

         right to enjoy these benefits, these materially misleading statements trigger liability under

         section 1692e of the Act.

48.      These deceptive communications additionally violated the FDCPA since they frustrate the

         consumer’s ability to intelligently choose his or her response.

49.      As an actual and proximate result of the acts and omissions of the Defendant, Plaintiff has

         suffered including but not limited to, fear, stress, mental anguish, emotional stress and

         acute embarrassment for which she should be compensated in an amount to be established

         by a jury at trial.

                               AS AND FOR A FIRST CAUSE OF ACTION
      Violations of the Fair Credit Reporting Act by Credit Information Furnisher, (15 U.S.C. 1681)
                          Defendant’s failure to notify CRA’s of the fraudulent account
50.      At all times mentioned in this Complaint, Defendant was a Furnisher of information as

         referred to in 15 U.S.C. § 1681s-2 of the FCRA. Defendant has negligently and/or

         willfully violated various provisions of the Fair Credit Reporting Act and other federal

         and state laws and are thereby liable unto Plaintiff.

51.      Plaintiff was a victim of repeated fraudulent activity.

52.      Plaintiff is informed and believes and thereon alleges that at least one if not all of the




                                                  -8-
       Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 9 of 14 PageID #: 9




      credit reporting agencies gave notice of the disputes to the furnisher Defendant Southwest

      Credit as required under the FCRA.

53.   Plaintiff is further informed and believes and thereon alleges that at least one if not all of

      the credit reporting agencies gave notice of the disputes to furnisher Defendant as required

      under the FCRA in that the furnisher Defendant acted on the notice and at least partially

      changed the report information it furnished.

54.   Each of the CRAs reported to Plaintiff that they respectively had given notice of the

      disputes to the information furnisher.

55.   The furnisher Defendant had notice of the disputes by virtue of its own respective

      investigations seeking information from the credit report file after the credit reporting

      agencies has already put a fraud alert warning in the file.

56.   Plaintiff herself, gave notice of the disputes directly to Defendant.

57.   Defendant failed to conduct an investigation with respect to the disputed information.

58.   Defendant failed to review relevant information provided by the CRAs.

59.   Had Defendant conducted a reasonable investigation, Defendant would have discovered

      that Plaintiff fell victim to identify theft, and promptly modified those items of

      information, deleted those items of information or permanently blocked the reporting of

      that item of information.

60.   Defendant failed to promptly delete that item of information; or permanently block the

      reporting of those items of information.

61.   Defendant furnished information that purports to relate to Plaintiff to the CRAs after

      Plaintiff submitted an identity theft report stating that information maintained by the

      Defendant that purports to relate to Plaintiff resulted from identity theft.




                                                 -9-
      Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 10 of 14 PageID #: 10




62.   Defendant received re-transmitted disputes from the various consumer reporting agencies,

      who had received Plaintiff’s disputes, and the agencies sent the disputes to the Defendant.

      Nevertheless, Defendant failed in its duties to conduct a reasonable reinvestigation into

      the disputes and subsequently demanded that the false information be retained in

      Plaintiff’s credit records and files held and re-reported by the various agencies.

63.   Defendant was aware or reasonably should have been aware that its reportings and

      activities would damage Plaintiff and her ability to enjoy life and utilize the credit rating

      and reputation property rights he secured by honoring her obligations to creditors.

64.   Defendant recklessly, maliciously and/or intentionally, published and disseminated false

      and inaccurate information concerning the Plaintiff with reckless disregard for the truth.

65.   Defendant’s publishing of such false and inaccurate information has severely damaged

      the personal and consumer reputation of Plaintiff and caused humiliation, emotional

      distress, mental anguish and physical injury.

66.   In doing the acts alleged herein, Defendant willfully, intentionally and/or recklessly failed

      to comply with the requirements of FCRA, including but not limited to the requirements

      within 15 U.S.C. § 1681n.

67.   As a further proximate result of the acts alleged herein of Defendant, as alleged above,

      Plaintiff has been harmed in that Plaintiff has incurred attorney’s fees and costs necessary

      to pursue correction of his credit record and protection from further injury and to pursue

      this claim, and therefore Plaintiff is entitled to his reasonable attorney’s fees and costs

      incurred in prosecution of this claim as allowed pursuant to 15 U.S.C. §§ 1681o(a) and

      1681n(a) or otherwise allowed before this court.

68.   The acts alleged herein of Defendant were willful and malicious and were done with fraud




                                              -10-
      Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 11 of 14 PageID #: 11




       or oppression, and in reckless disregard of Plaintiff’s rights and were intended to or was

       known likely to oppress and cause injury to Plaintiff and was done within the course and

       scope of the Defendant’s employees’ employment and/or managerial authority or pursuant

       to company policy. Plaintiff is therefore entitled to an award of punitive damages.

                          AS AND FOR A SECOND CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of himself and the
                            members of a class, as against the Defendant.
69.    At all times mentioned in this Complaint, Defendant was a Furnisher of information as

       referred to in 15 U.S.C. § 1681s-2 of the FCRA.

70.    This cause of action is brought on behalf of Plaintiff and the members of two classes.

71.    Class A consists of all persons whom Defendant’s records reflect resided in the State of

       New York who observed an account that appeared on their credit report(s); (a) Defendant

       had received notice from the CRAs that Plaintiff disputed the inaccurate account balance

       information; (b) After receiving notice of Plaintiff’s disputes from the CRAs, Defendant

       willfully and/or negligently failed to mark the respective accounts as disputed on

       Plaintiff’s reports and (c) Defendant continued to communicate the inaccurate information

       to the CRAs.

72.    Class B consists of all persons whom Defendant’s records reflect resided in the State of

       New York who observed an account that appeared on their credit report(s); (a) wherein

       the Defendant had furnishing the national credit bureaus with a statement, that the account

       had been assigned to an attorney; and (b) the Defendant violated 15 U.S.C. §§

       1692e(2)(A), 1692e(3), 1692e(5), 1692e(8), and 1692e(10) of the FDCPA for the false

       representation of the character, amount, or legal status of the debt.




                                               -11-
      Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 12 of 14 PageID #: 12




73.   Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

      in this case because:

             A. The class is so numerous that joinder of all members is impracticable, though

                 the precise number of class members may be known only to the Defendant.

                 Plaintiff estimates that each class has thousands of members

             B. There are questions of law and fact common to the class and these questions

                 predominate over any questions affecting only individual class members. The

                 principal question presented by this claim is whether the Defendant violated

                 the FDCPA.

             C. The only individual issue is the identification of the consumers who detected

                 such information on their credit reports, furnished by the Defendant to the

                 credit bureaus (i.e. the class members), a matter capable of ministerial

                 determination from the records of Defendant.

             D. The claims of the Plaintiff are typical of those of the class members. All are

                 based on the same facts and legal theories.

             E. The Plaintiff will fairly and adequately represent the class members’ interests.

                 The Plaintiff has retained counsel experienced in bringing class actions and

                 collection-abuse claims. The Plaintiff's interests are consistent with those of

                 the members of the class.

74.   A class action is superior for the fair and efficient adjudication of the class members’

      claims. Congress specifically envisions class actions as a principal means of enforcing the

      FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

      individuals, whose rights will not be vindicated in the absence of a class action.




                                              -12-
      Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 13 of 14 PageID #: 13




       Prosecution of separate actions by individual members of the classes would create the risk

       of inconsistent or varying adjudications resulting in the establishment of inconsistent or

       varying standards for the parties and would not be in the interest of judicial economy.

75.    If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

       pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

76.    Collection attempts, such as those made by the Defendant are to be evaluated by the

       objective standard of the hypothetical “least sophisticated consumer.”

                         Violations of the Fair Debt Collection Practices Act

77.    The Defendant’s actions as set forth above in the within complaint violates the Fair Debt

       Collection Practices Act.

78.    Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

       the members of the class are entitled to damages in accordance with the Fair Debt

       Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in his favor and against the Defendant and award damages as follows:

              A. Statutory and actual damages provided under the FDCPA, 15 U.S.C. §

                  1692(k);

              B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                  and

              C. Any other relief that this Court deems appropriate and just under the

                  circumstances.




                                              -13-
       Case 1:20-cv-04955 Document 1 Filed 10/15/20 Page 14 of 14 PageID #: 14




                                    Dated: Woodmere, New York
                                         October 14, 2020


                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein___
                                         Adam J. Fishbein (AF-9508)




                                                   -14-
